Citation Nr: 1142132	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, which is rated 10 percent disabling prior to January 26, 2011, temporarily rated 100 percent disabling from January 26, 2011 to March 1, 2012, and rated 30 percent disabling from March 1, 2012.  

2.  Entitlement to an increased rating in excess of 10 percent for bilateral pes cavus with plantar fasciitis with fracture of sesamoid bone MP joint, right.  

3.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reported active service from July 1968 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A March 2011 RO decision reflects that the Veteran's VA outpatient treatment records from the Cheyenne and Sheridan VA Medical Centers (VAMCs) dated from January 2010 to March 2011 were reviewed electronically.  The claims file does not contain any treatment records from the Cheyenne VAMC over that time period, and the most recent VA treatment records from the Sheridan VAMC are from April 2010.  Thus, VA outpatient treatment records dated from January 2010 to the present with regard to the Cheyenne VAMC, and from April 2010 to the present with regard to the Sheridan VAMC, must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

With regard to the Veteran's right knee disability, a March 2011 RO decision reflects that the Veteran underwent a total right knee arthroplasty on January 26, 2011.  A temporary 100 percent rating was assigned from January 26, 2011 to March 1, 2012, and a 30 percent rating was assigned from March 1, 2012.  

Diagnostic Code 5055, Note (1), provides a 100 percent rating for one year following assignment of a temporary total rating for one month of convalescence under 38 C.F.R. § 4.30.  Under Diagnostic Code 5055, following the total rating, a 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 30 percent rating is to be assigned where there are intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating that may be assigned a prosthetic knee is 30 percent.  As noted above, although the Veteran is entitled to a minimum rating of 30 percent following the total rating, a higher rating could also be assigned as well.  Thus, the Board finds that the Veteran should be afforded an additional VA examination of the right knee once the temporary 100 percent rating expires on March 1, 2012.  

The record reflects that following transfer of the case to the Board in November 2010, the Veteran underwent a VA examination with regard to the right knee and right foot disabilities in December 2010.  The Board notes that the Veteran did not submit a waiver of RO review of the additional evidence.  Under the circumstances, this matter must be returned to the RO for review of the additional evidence.  38 C.F.R. § 20.1304(c).  Because this decision is being remanded on other grounds as well, there is no benefit to soliciting a waiver of RO consideration.

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran alleged in February 2009, that he was not working due to his service-connected right knee and right foot disabilities.  Moreover, at the December 2010 VA examination, the Veteran reported that he was not employed.  As the question of TDIU is raised by the record, it is appropriate for the Board to address the matter.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA outpatient treatment records from January 2010 to present from Cheyenne VAMC, as well as all VA outpatient treatment records from April 2010 to present from Sheridan VAMC, and associate them with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond. 

2.  Schedule the Veteran for an examination on or after March 1, 2012 to ascertain the severity and manifestations of his service-connected right knee disability, and the degree of impairment this the right knee and right foot disabilities cause in his capacity for performing substantially gainful employment.  The claims file should be made available to the examiner in connection with the examination.  All right knee examination findings should be reported to allow for application of VA rating criteria.  Additionally, the examiner should be requested to determine whether the right knee exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  The examiner should also state whether the Veteran is unable to obtain or retain employment due solely to his service-connected right knee and right foot disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  A complete rationale for any opinion expressed should be provided.  

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable. 

4.  Readjudicate the right knee, right foot, and TDIU claims.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


